DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 18-21 are pending. Claims 1-15 and 20-21 are being examined on the merits. Claims 18-19 are withdrawn. Claims 16-17 are canceled.

Response to Restriction Requirement
The Reply to Restriction Requirement filed on February 8, 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15 and 20-21), in the reply filed on February 8, 2021, is acknowledged.  The traversal is on the ground(s) that Groups I and II are linked by the specific technical feature of processing RNA at conditions recited in claim 1 (Remarks, p. 8). Applicant argues that this specific technical feature is patentable over the art cited in the Restriction Requirement because the instant specification shows that claimed methods and compositions are unexpectedly superior in inhibiting RNA degradation at high temperatures and high pH (Remarks, p. 8).
This is not found persuasive because the technical feature of processing RNA at conditions recited in claim 1 is prima facie obvious over the art, as discussed below. In addition, the prior art, cited below in conjunction with the 35 USC § 103 rejections, in particular the ‘360 application and ‘the ‘924 application, show that the presence of ammonium sulfate stabilizes .
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on the following applications: EP16161295.7, filed March 19, 2016; EP16161294.0, filed March 19, 2016; and EP16171321.9, filed May 25, 2016. It is noted, however, that applicant has not filed a certified copy of the EP16161295.7 and EP16161294.0 applications as required by 37 CFR 1.55.
Applicant submitted an authorization to permit access to the applications via the 
Priority Document Exchange, however, only the EP16171321.9 application was successfully retrieved. To be entitled to priority, the Office must receive a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, or receive a paper certified copy of the foreign application during that time period. MPEP 215.01.

Information Disclosure Statement
The Information Disclosure Statements submitted December 7, 2018 and May 11, 2020 have been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The Preliminary Amendment submitted September 18, 2018 includes an amendment adding the incorporation-by-reference paragraph into the specification where the size of the text file is listed in kilobytes (“1.6 KB”). However, the size of text file must be listed in bytes, not kilobytes.
  
Appropriate correction is required.

Claim Objections
Claims 5, 7, 9, 13, 15 and 20 are objected to because of the following informalities: 
Regarding claim 5, the limitation “the step of treatment” in step v. should be “the step of treating”. 
ment” in step g. should be “the step of treating”.
Regarding claims 5, 7, 9, 15 and 20 – each of these claims contains a bulleted list with the numerals formatted as “i.”, “ii.” and so on. Periods must be used at the end of the claim, and may be used in abbreviations, but may not be used elsewhere in the claims. MPEP 608.01(m). Therefore, the numerals in the bulleted lists should be reformatted as “(i)”, “(ii)”, or something equivalent.
Regarding claims 5, 9, 13 and 20, there should be a space between the “6” and the “mM” in the limitation “from 1.5 mM to 6mM” in each claim.
Regarding claim 9 and 20, the limitation “the solution is a low salt solution”, which appears between bullets (vii.) and (viii.), is not itself bulleted.

Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 and 13 step (a), the limitation “wherein the ammonium sulfate stabilizes the RNA …” is unclear. Specifically, it is not clear if this limitation is expressing an intended outcome of practicing the method of claim 1, or if it is requiring steps in addition to the steps in claim 1. Therefore, the ordinary artisan would not be able to determine the metes and bounds of the claim and it is indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 step (v) and 13 step (g) recite the broad limitation “the step of treatment occurs in the presence of a chelating agent”, and the claims 

The term "low salt solution" in claims 9 and 20 is a relative term which renders the claim indefinite.  The term "low salt solution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While, the specification does teach a preferred embodiment of a low salt solution (p. 19, ll. 21-24), it does not define “low salt”. In addition, there is no standard definition in the art for the term. Accordingly, the ordinary artisan would not be able to determine the highest salt concentration that is still encompassed by a “low salt solution”. Therefore, the ordinary artisan would not be able to determine the metes and bounds of the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 6 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 3, as discussed above in conjunction with the 35 USC § 112(b) rejections, it is not clear if the claim is reciting the intended outcome of practicing the method of claim 1, or if it is requiring additional method steps. To the extent that it is the former, claim 3 does not further limit claim 1, from which it depends, and therefore, it is in improper dependent form. The claim 13 step (a) embodiment is rejected for the same reason.

Claim 4 recites the limitation “wherein the step of treating comprises contacting the RNA with the ammonium sulfate to establish a concentration of 10 mM or less”. Claim 1, from which claim 4 depends, requires treating RNA in the presence of ammonium sulfate at a concentration of 10 mM or less. It is not clear how the step 1 method could be practiced without also contacting the RNA with the ammonium sulfate to establish a concentration of 10 mM or less. Therefore, claim 4 does not further limit claim 1, and it is in improper dependent form.

Claim 6 recites the limitation “wherein the step of treating comprises incubating the RNA at the conditions”. Claim 1, from which claim 6 depends, requires “treating the RNA at 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage1 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Korfhage (US Patent App. Pub. No. 2008/0187924; hereinafter, “the ‘924 application).

	Regarding independent claim 1, the ‘360 application teaches or suggests …
A method of processing RNA, comprising the step of treating the RNA at conditions comprising (p. 12, ll. 19-21: “present invention provides for … solution to eliminate the inhibitory or destroying effects of molecules binding to the RNA”); 
and a pH of at least 8 (p. 20, l. 25: “a buffer … at different pHs (8.3 to 11);
in the presence of ammonium sulfate at a concentration of 10 mM or less (p. 20, l. 24: “a buffer containing 10 mM (NH4)2SO4”).

The ‘360 application teaches a temperature of 65°C (p. 21, l. 1), but does not teach a temperature of at least 70°C. However, the ‘924 application suggests this limitation. Specifically, the ‘924 application teaches an overlapping range of 50°C to 85°C (para. 242). 	

Regarding dependent claims 2-4, 6 and 8, the ‘360 application teaches or suggests wherein the pH is at least 9 (p. 20, l. 25), as recited in claim 2, wherein the ammonium sulfate stabilizes the RNA during the step of treating by preventing RNA degradation (p. 12, ll. 19-25), as recited in claim 3, wherein the step of treating comprises contacting the RNA with the ammonium sulfate to establish a concentration of 10mM or less (p. 20, l. 24), as recited in claim 4, wherein the step of treating comprises incubating the RNA at the conditions (p. 20, l. 23), as recited in claim 6, and wherein the ammonium sulfate is comprised in a solution that is contacted with the RNA (p. 20, l. 24), as recited in claim 8.

	Regarding dependent claim 5, the ‘360 application teaches or suggests (i) wherein the ammonium sulfate is present at a concentration of 0.25 to 10 mM (p. 20, l. 24); (ii) wherein the ammonium sulfate is diammonium sulfate (p. 20, l. 24), and (iii) wherein the pH is in a range from 9 to 14, 9.2 to 13.5, from 9.4 to 13, from 9.6 to 12.5, from 9.8 to 12.25, from 10 to 12, and from 10 to 11.5 (p. 20, l. 25). In addition, the ‘924 application teaches or suggests (iv) wherein the temperature is in a range from 70°C to 100°C, from 70°C to 95°C, from 75°C to 90°C, and from about 75°C to 85°C (para. 242), and (v) wherein the step of treatment occurs in the presence of EDTA (para. 350).
	
	Regarding dependent claim 7, the ‘924 application teaches or suggests wherein the RNA is incubated from 1 min to 20 min, 2 min to 15 min, 5 min to 12 min, or 7 min to 10 min (para. 242).
	
	Regarding dependent claim 9, the ‘360 application teaches or suggests wherein (i) the solution comprises ammonium sulfate at a concentration of 10 mM or less (p. 20, l. 24); (ii) wherein the ammonium sulfate is present at a concentration of 0.25 to 10 mM (p. 20, l. 24);
 iii. the solution has a pH of at least 9 (p. 20, l. 25); iv. the solution has a pH in a range from 9 to 14, from 9.2 to 13.5, from 9.4 to 13, from 9.6 to 12.5, from 9.8 to 12.25, from 10 to 12 and 10.5 

Regarding all of the claim 1-9 limitations reciting ranges, if the prior art is cited as teaching a particular point in the range, the instantly claimed range is anticipated (MPEP 2131.03), and if the prior art is cited as teaching an overlapping range, the instantly claimed range is prima facie obvious (MPEP 2144.05 I).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the ‘360 application and incorporate the additional conditions of the ‘924 application. The ‘360 application teaches the need for a method to isolate RNA from inhibitory molecules, while maintaining the function of the RNA molecule itself. The ‘924 application also teaches wide variety of compositions and methods for isolating and stabilizing nucleic acids. The ordinary artisan would have been motivated to try the various components and methods of the ‘924 application to determine optimal conditions for RNA isolation as needed for a particular assay, and would have had an expectation of success as 

In view of the foregoing, claims 1-9 are prima facie obvious over the ‘360 application in view of the ‘924 application.

Claims 10-13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage2 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Korfhage (US Patent App. Pub. No. 2008/0187924; hereinafter, “the ‘924 application) as applied to claim 1 above, and further in view of Issa3 (WO 2014/144767).

Regarding dependent claims 10-12, Issa teaches wherein the RNA is bound to an 
anion exchange matrix (Fig. 1; para. 47) and wherein the RNA is released therefrom during the treatment (Fig. 1; paras. 57, 59), as recited in claim 10, wherein the method releases RNA from an anion exchange matrix to which the RNA is bound (Fig. 1; paras. 47, 57 and 59), as recited in claim 11, wherein the method isolates RNA from a sample, said method comprising: binding the RNA from the sample to an anion exchange matrix prior to the step of treating (para. 54); and wherein the step of treating releases the RNA from the anion exchange matrix (para. 57), as recited in claim 12. 



	Regarding dependent claim 15, Issa additionally teaches wherein the matrix (i) comprises anion exchange moieties that provide anion exchange groups (para. 53), wherein the anion exchange moieties are selected from monoamines, polyamines (para. 53), and (iv) is provided by a solid support that provides an anion exchange surface (para. 47).

Regarding dependent claim 21, the ‘360 application teaches or suggests 
wherein the solution comprises ammonium sulfate at a concentration of 10mM or less (+ other), as recited in claim 20, and wherein the pH is at least 9 (p. 20, l. 25), as recited in claim 21.
Regarding all of the claim 10-13, 15 and 21 limitations reciting ranges, if the prior art is cited as teaching a particular point in the range, the instantly claimed range is anticipated (MPEP 2131.03), and if the prior art is cited as teaching an overlapping range, the instantly claimed range is prima facie obvious (MPEP 2144.05 I).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the ‘360 application plus the ‘924 application, discussed above, and incorporate the additional conditions of Issa. The ‘360 application teaches the need 

In view of the foregoing, claims 10-13, 15 and 21 are prima facie obvious over the ‘360 application in view of the ‘924 application, and further in view of Issa.


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage4 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Korfhage (US Patent App. Pub. No. 2008/0187924; hereinafter, “the ‘924 application) and Issa5 (WO 2014/144767) as applied to claim 11 above, and further in view of Ritt (US Patent App. Pub. No. 2009/0081802).

Regarding dependent claim 14, Ritt teaches teaches wherein the RNA is contacted with 
a solution that comprises ammonium sulfate to release the RNA from the anion exchange matrix (para. 69).

	Regarding dependent claim 20, see claim 9 above, for prior art teachings relating to steps (i.) through (v.), (ix.) through (x.), and (xii.) through (xiii.).

Regarding all of the claim 14 and 20 limitations reciting ranges, if the prior art is cited as teaching a particular point in the range, the instantly claimed range is anticipated (MPEP 2131.03), and if the prior art is cited as teaching an overlapping range, the instantly claimed range is prima facie obvious (MPEP 2144.05 I).

 Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the ‘360 application plus the ‘924 application plus Issa, discussed above, and incorporate the additional conditions of Ritt. The ‘360 application teaches the need for a method to isolate RNA from inhibitory molecules, while maintaining the function of the RNA molecule itself. Ritt also teaches wide variety of compositions and methods for isolating and stabilizing nucleic acids. The ordinary artisan would have been motivated to try the various components and methods of Ritt to determine optimal conditions for RNA isolation as needed for a particular assay, and would have had an expectation of success as such methods are routinely performed in the art, and because the ‘360 application does not limit how the methods can be modified. 

In view of the foregoing, claims 14 and 20 are prima facie obvious over the ‘360 application in view of the ‘924 application and Issa, and further in view of Ritt.


Conclusion
Claims 1-15 and 20-21 are being examined, and are rejected. Claims 5, 7, 9, 13, 15 and 20 are objected to. Claims 18-19 are withdrawn. Claims 16-17 are canceled. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        2 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        3 Issa was cited in the Information Disclosure Statement submitted December 7, 2018
        4 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        5 Issa was cited in the Information Disclosure Statement submitted December 7, 2018.